Citation Nr: 0615820	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-29 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of an injury to a branch of the right 
trigeminal nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The residuals of an injury to a branch of the right 
trigeminal nerve are manifested by complaints of loss of 
sensation and temperature hypersensitivity, without any 
evidence of motor loss or impairment of function.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the residuals of an injury to a branch of the right 
trigeminal nerve are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Increased Rating

The veteran's service medical records show that in October 
1951 he incurred a deep, 1.5 inch laceration to the right 
cheek when struck on the right side of the face by a bar 
holding up a hatch.  He was returned to full duty on the day 
following the injury.  The service medical records make no 
further reference to the injury, and no abnormality was found 
when he was examined on separation from service in January 
1952.  Service connection for a scar, as a residual of the 
laceration, has been in effect since March 1966 with a non-
compensable rating assigned.

During a March 2000 VA examination the veteran complained of 
a loss of sensation on the right side of the face, along the 
maxillary cheek and the upper lip.  He stated that that area 
was sometimes very sensitive to hot temperatures, and that he 
occasionally bit his lip due to the lack of sensation.  
Examination revealed an area of decreased sensation or 
hypersensitivity along the maxillary region of the right side 
of the upper lip and the right side of the nose, but the 
nerve was otherwise intact to function, which the examiner 
found to be due to an injury to the right D2 maxillary 
division of the trigeminal nerve.  In an April 2000 rating 
decision the RO established a separate grant of service 
connection for the nerve injury, and assigned a 10 percent 
rating.

The RO provided the veteran a VA examination in April 2005 in 
conjunction with his current claim for an increased rating.  
During that examination he again complained of chronic 
numbness in the maxillary area on the right side of the face 
and hypersensitivity to temperature, without pain.  
Examination revealed no facial atrophy or asymmetry, no 
difficulty chewing or swallowing, and no objectively 
demonstrated weakness, speech impediment, or visual changes.  
There was a subjective decrease in sensation in the maxillary 
distribution of the trigeminal nerve.  The examiner 
determined that the remote injury to the maxillary branch of 
the trigeminal nerve had resulted in no identifiable 
sequelae, other than the subjective complaint of numbness and 
temperature sensitivity.

When asked during a March 2006 hearing whether the nerve 
injury caused difficulty chewing, the veteran responded that 
he sometimes bit his lip due to the lack of sensation.  He 
also stated that he sometimes got a "tingling" sensation in 
the side of his face when exposed to very high or low 
temperatures.  He denied experiencing pain in that part of 
his face, but described a pulling sensation.

Diagnostic Code 8205 pertains to paralysis of the trigeminal 
(fifth cranial) nerve, which is to be rated based on the 
relative degree of sensory manifestations or motor loss.  
Under that diagnostic code a 50 percent rating applies for 
complete paralysis; a 30 percent rating for severe, 
incomplete paralysis; and a 10 percent rating for moderate, 
incomplete paralysis.  38 C.F.R. § 4.124a.

The evidence indicates that the injury to the maxillary 
branch of the right trigeminal nerve has resulted in a loss 
of sensation or hypersensitivity, without evidence of motor 
loss or other impairment of function.  And, the sensory loss 
pertains only to a branch of the nerve, not the entire 
trigeminal nerve.  In the absence of evidence of motor loss 
or impairment of function, the Board finds that the 
incomplete paralysis of the nerve is no more than moderate.  
For that reason the criteria for a higher rating are not met, 
and the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of an injury to a branch of the right 
trigeminal nerve.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to a 
higher rating in January 2002 and May 2003.  In those notices 
the RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform him of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Because entitlement to a higher 
rating has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the 
private and VA treatment records he identified, and provided 
him a VA medical examination in April 2005.  The veteran 
provided testimony at a March 2006 hearing before the 
undersigned.  He has not indicated the existence of any other 
evidence that is relevant to his claim; as such, all relevant 
data has been obtained for determining the merits of his 
claim and no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for the residuals of an injury to a branch of the 
right trigeminal nerve is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


